  Case 15-72708-jrs          Doc 63    Filed 11/24/19 Entered 11/25/19 01:15:15                     Desc Imaged
                                      Certificate of Notice Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT

                                            Northern District of Georgia


In     Debtor(s)
Re:    Iris Diane Wilkerson                                               Case No.: 15−72708−jrs
       1210 Willowbrook Ln.                                               Chapter: 13
       Anstell, GA 30106                                                  Judge: James R. Sacca

       xxx−xx−7165



                ORDER APPROVING ACCOUNT, DISCHARGING CHAPTER 13 TRUSTEE
                                  AND CLOSING ESTATE




       It appearing that the case of the above−named Debtor(s) was discharged by Order of this Court, and

       It further appearing that the Chapter 13 Trustee herein has made distribution of all funds paid into the hands of
the Trustee by the Debtor(s) and has rendered a full and complete account thereof, and that said Trustee has
performed all other duties as required in the administration of said estate; and that said estate has been fully
administered,

   IT IS HEREBY ORDERED that:

1. The account of the Chapter 13 Trustee is allowed and approved;
2. The Chapter 13 Trustee is discharged and relieved of the trust;
3. The estate is closed; and
4. The Clerk shall mail a copy of this order to the Debtor, the Attorney for the Debtor(s), and the Chapter 13
Trustee.




                                                                          James R. Sacca
                                                                          United States Bankruptcy Judge


Dated: November 22, 2019

Form 214
        Case 15-72708-jrs            Doc 63      Filed 11/24/19 Entered 11/25/19 01:15:15                          Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 15-72708-jrs
Iris Diane Wilkerson                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: goryy                        Page 1 of 1                          Date Rcvd: Nov 22, 2019
                                      Form ID: 214                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 24, 2019.
db             +Iris Diane Wilkerson,   1210 Willowbrook Ln.,   Anstell, GA 30106-1340

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 24, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 22, 2019 at the address(es) listed below:
              Andrew Houston McCullen   on behalf of Creditor   Deutsche Bank National Trust Company
               ecfganb@aldridgepite.com, amccullen@ecf.inforuptcy.com
              Andrew Houston McCullen   on behalf of Creditor   Ocwen Loan Servicing, LLC
               ecfganb@aldridgepite.com, amccullen@ecf.inforuptcy.com
              Brian K. Jordan   on behalf of Creditor   Deutsche Bank National Trust Company
               ecfganb@aldridgepite.com, bjordan@ecf.inforuptcy.com
              Bryce R. Noel   on behalf of Creditor   Ocwen Loan Servicing, LLC ecfganb@aldridgepite.com,
               bnoel@ecf.inforuptcy.com
              Bryce R. Noel   on behalf of Creditor   Deutsche Bank National Trust Company
               ecfganb@aldridgepite.com, bnoel@ecf.inforuptcy.com
              Ciro A. Mestres   on behalf of Creditor   Ocwen Loan Servicing, LLC ecfganb@aldridgepite.com
              Joshua M. Ryden   on behalf of Creditor   Deutsche Bank National Trust Company ,
               ecfganb@aldridgepite.com
              Karen King    on behalf of Debtor Iris Diane Wilkerson
               myecfkingnking@gmail.com;EcfmailR62760@notify.bestcase.com
              Maria C. Joyner   on behalf of Trustee Nancy J. Whaley ECF@njwtrustee.com, ECF@njwtrustee.com
              Nancy J. Whaley   ecf@njwtrustee.com
                                                                                             TOTAL: 10
